DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s response, filed on 07/03/2022, with respect to the non-statutory (obviousness-type) double patenting rejections presented in  previous non-final office action (mailed-out to applicant on 05/26/2022), have been fully considered and are persuasive.  Thereby, all of the previous rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 10 is the prior art made of record neither shows or discloses the claim language found in claim 1, for an image capturing device, comprising:
a device housing, having an insertion slot;
a lens module, pivoting on the device housing, wherein relative to the device housing, the lens module is adapted to be rotated between a first module orientation and a second module orientation; and
a restriction unit, disposed in the device housing.
Most notably, for an image capturing device, further comprising:
a latch, passing through the insertion slot of the device housing, wherein the latch is adapted to be moved between a first latch position and a second latch position, and when the latch is in the first latch position, the latch sufficiently pushes the restriction unit, and the restriction unit presses the lens module to restrict the rotation of the lens module, and when the latch is in the second latch position, the pressure from the latch applied to the restriction unit is decreased, and the lens module is capable of being rotated relative to the device housing,
in combination with all of the other claim limitations presented, in total.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF